   Case 9:18-cv-80176-BB Document 688 Entered on FLSD Docket 09/13/2021 Page 1 of 1


                                                                 R IV ERO M ESTR E

                                                            Septem ber 10,2021




     Via courier
     H onorable Beth Bloom
     W ilkie D .Ferguson,Jr.United StatesCourthouse
     400 N orth M iam iA venue,Cham ber l0-2
     M iam i,FL 33127
     (305)523-5690

             R e:   1ra K leim an,etaI.v.Craig W right
                    Case N o.9:18-cv-80176-BB


     D earJudge Bloom ,

             In advance'ofthecalendarcallon September14,2021,enclosed isaUsB-drivecontainipg
     the defendant'sproposed dem onstratives and sum m ary exhibits.




                                              Respectfully subm itted,
                                              s/Z.M arkoe
                                              Zaharah M arkoe
     Enclostlre

     cc:     JosephDelich(byovernightFedEx:99ParkAvenue,Suite1910,New York,NY 10016)




Rivero V estre LLp                                                       2525PoncedeLeon Bl
                                                                                          vd.
www .riverom estre.com                                                   Suite1000
T3054452500 F3054452505                                                  Miami,FL33134
